      Case 4:19-cr-00086-RP-HCA Document 248 Filed 05/12/20 Page 1 of 3



                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF IOWA


                                           )
UNITED STATES OF AMERICA,                  )
                                           )   Criminal No. 4:19-CR-86
             v.                            )
                                           )   GOVERNMENT’S SECOND
MICHAEL JOHNATHON VELA,                    )   SUPPLEMENTAL RESPONSE TO
                                           )   MOTION FOR RELEASE
             Defendant.                    )   BEFORE SENTENCING
                                           )


      1.     On April 29, 2020, the government filed a response to defendant’s

motion for release from custody and expedited relief. (Dkt. 242.) That filing included

a description of the COVID19 cases at the Polk County Jail (PCJ) at that time.

      2.     On May 11, 2020, by email, defense counsel requested the government

file a supplemental response identifying any changes in the status of the COVID19

situation at the PCJ.

      3.     On May 12, 2020, the government filed a supplemental response to

defendant’s motion for release from custody and expedited relief. (Dkt. 247.) That

supplemental response contained information from the PCJ that was current as of

May 11, 2020. Id.

      4.     Within an hour of filing the supplemental response to defendant’s

motion for release from custody and expedited relief (Dkt. 247), the government

received information regarding PCJ that was updated through the morning of May

12, 2020. That information is below.


                                          1
      Case 4:19-cr-00086-RP-HCA Document 248 Filed 05/12/20 Page 2 of 3



      5.     A total of 37 inmates have tested positive for COVID19. An additional

35 inmates have been tested and are awaiting test results. Defendant is not one of the

37 inmates who has tested positive for COVID19.

      6.     In relation to the new positive tests, the inmates in two housing units

began showing symptoms. The PCJ medical team locked down these two units and

began evaluations of the inmates for testing. These tests resulted in the present

positives. The two units are presently under quarantine. Any state or federal inmates

who have tested positive are transferred to a separate COVID-19 unit. To date, no

inmates have required hospitalization.

       The government continues to oppose defendant’s motion for release and

expedited relief.



                                         Respectfully submitted,

                                         Marc Krickbaum
                                         United States Attorney

                                         By: /s/ Amy Jennings
                                         Amy Jennings
                                         Assistant United States Attorney
                                         U.S. Courthouse Annex, Suite 286
                                         110 East Court Avenue
                                         Des Moines, Iowa 50309
                                         Tel: (515) 473-9300
                                         Fax: (515) 473-9292
                                         Email: amy.jennings2@usdoj.gov




                                           2
      Case 4:19-cr-00086-RP-HCA Document 248 Filed 05/12/20 Page 3 of 3



CERTIFICATE OF SERVICE

I hereby certify that on May 12, 2020, I
electronically filed the foregoing with the
Clerk of Court using the CM ECF system. I hereby
certify that a copy of this document was served
on the parties or attorneys of record by:

     U.S. Mail        Fax      Hand Delivery

 X   ECF/Electronic filing     Other means


UNITED STATES ATTORNEY

By: /s/ Suellen Irwin
        Paralegal Specialist




                                       3
